Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION 
The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application 7.30.05) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) (Claims 1-10) is/are: 
One controller configured to control the display in claim 1 & 2;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 10 are rejected under 35 U.S.C. 103 as being unpatentable over 
Ebersole et al (WO2007133209) in view of Perez et al (US20150153835), Chizeck et al (US10394327) further in view of Pixo (“Immersive VR Training for First Responders“, 2018).

Regarding Claim 1. Ebersole teaches A virtual reality control system for providing a chemical accident response training content (Ebersole, abstract, the invention describes a method for using Augmented Reality (AR), in conjunction with a real or simulated thermal imager. A primary application is to train emergency first responders. Particularly, the system uses a thermal imaging camera (300 in Figure 17) or standard video camera, and tracking system to provide a tracked viewpoint in an AR environment. The augmented portions of the environment can consist of fire, smoke, extinguishing agent, or other emergencies. This allows for inexpensive, flexible, and realistic on-site training of fire fighting, damage control, search and rescue, and other first responder techniques using thermal imaging (380 in Figure 17).
virtual reality (VR) environment.
Page 10, par 5, the single, augmented view may be used for training. The single, augmented view may comprise thermal signatures of victims, hot spots, fire, smoke, steam, gases, extinguishing agents, other first responders and personnel, signals of impending structural failure, and explosion hazards (such as munitions or chemical drums).), the virtual reality control system comprising:

Ebersole fails to explicitly teach, however, Perez teaches a sensor configured to emit and receive light on and from a target object and detect a light signal (Perez, abstract, the invention describes image analysis method. The method including identifying shapes and capturing motions of objects in three-dimensional space. This
is accomplished by calculation of numerous span lengths between opposing sides of a control object wherein each control object can consist of a plurality of span modes, each
span mode identified by a frequency distribution of a plurality of sample points. The relevant sample points are derived from the pairing of boundary points on the opposing sides of the control object. For each span mode, span width parameters are calculated from at least part of the distribution of the span lengths, using the span width parameters to initialize at least a portion of a model of the control object, and generating predictive information from the initialized model.
[0074] As FIG. 7 shows, one detection system 90A embodiment includes an emission module 91 , a detection module 92, a controller 96, a processing module 94  emitting light in the IR, visible, or other spectrum regions, or combinations thereof; radio and/or other electromagnetic signal emitting devices) that are controllable via emitter parameters (e.g., frequency, activation state, firing sequences and/or patterns, etc.) by the controller
96. The emitters 180A, 180B can be individual elements coupled with materials or devices 182 (and/or materials) (e.g., lenses 182, multi-lenses (of FIG. 7),
[0075] In one embodiment, the detection module 92 includes one or more capture device(s) 190A, 190B (e.g., light (or other electromagnetic radiation sensitive devices) that are controllable via the controller 96. In an embodiment, capture devices 190A, 190B can capture one or more images for sensing objects 98 and capturing information about the object (e.g., position, motion, etc.).
Therefore, the detection system 90A is equivalent to a sensor.);
Ebersole and Perez are analogous art because they both teach method of tracking user and virtual objects in a AR/VR environment. Ebersole further teaches a training emergency first responders system. Perez further teaches using sensor with light emitter to tracking position of user or/and virtual objects. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the AR/VR training emergency first responders system (taught in Ebersole), to further use the sensor with light emitter to tracking position of user or/and virtual objects (taught in Perez), so as to provide accurate positions of the user and the virtual object for simulating interactions.

a display configured to display an image to a user (Ebersole, page 10, par 2, this embodiment of the invention features a method for using thermal imaging and augmented reality, comprising providing an imaging device to acquire an image of the user's environment and combining the simulated thermal image of the objects and features with the image of the real world to display a single, augmented view to the user that represents an augmented thermal view of the real world; displaying the single, final, augmented view to the user.);
at least one controller configured to control the display (Ebersole, page 15, par 2, Data Flow and Software Functions Specific to Both Hardware Mixing and Software Based Mixing: First, a video camera 701 captures a video image, which is sent to the camera controller 702, which produces an NTSC video signal 703. The user's computer 700 receives, via the network communication API 710 and network interface 708 (which can be wireless or wired), information from the master computer (not shown) including simulation status and tracking information about where video camera 701 is located. The simulation and viewpoint rendering code 71 l renders a view of computer-generated objects and sends it to graphics API 707.
Page 15, par 3, Data Flow and Software Functions Specific Only to Hardware Mixing. (FIG 48): This is the preferred embodiment. The graphics API 707 outputs the computer-generated imagery as a VGA signal 715 to a scan converter 716, which then converts the signal to an NTSC signal 717. The video mixer takes the computer generated NTSC signal 717 and mixes it with the NTSC video signal 703 of the real world to produce a completed NTSC signal 719. NTSC signal 719 is then up-converted  HMD controller 713, which sends the final imagery to the HMD 714, where the user can see a completed AR view of the real world plus computer-generated imagery.); and

The combination of Ebersole and Perez fails to explicitly teach, however, Chizeck teaches a simulator displayed as a valve in the image (Chizeek, abstract, the invention describes methods for generating virtual environment displays based on a group of sensors. A computing device can receive first data about an environment from a first group of one or more sensors. The computing device can model the environment as a virtual environment based on the first data. The computing device can determine whether to obtain additional data to model the environment. After determining to obtain additional data to model the environment, the computing device can: receive second data about the environment, and model the environment as the virtual environment based on at least the second data. The computing device can generate a display of the virtual environment.
Col 17, 31-46, After generating the point cloud, computing device 950b can render virtual environment 960 as images and/or as a three dimensional visualization. FIG. 9B shows virtual environment 960 including virtual object (VO) 962v, virtual valve 964v, and a representative virtual robotic platform (VRP) 966v.),
Ebersole, Perez and Chizeck are analogous art because they all teach method of tracking user and virtual objects in a AR/VR environment. The combination of Ebersole and Perez further teaches a training emergency first responders system using sensor with light emitter to tracking position of user or/and virtual objects. Chizeck further 

The combination of Ebersole, Perez and Chizeck further teaches wherein the controller is configured to:
acquire first position data related to the user and second position data related to the simulator based on the light signal,
acquire first virtual position data indicating a virtual position of a character
that corresponds to the user based on the first position data and acquire second
virtual position data indicating a virtual position of the valve that corresponds to the simulator based on the second position data (Perez, [0143] Flowchart 1200 includes using the predictive model to track motion of the hand and positions of the calculation points relative to two or more virtual objects to be manipulated, dynamically selecting one or more manipulation points proximate to at least one of the virtual objects based on the motion tracked by the predictive model and positions of the calculation points, and manipulating at least one of the virtual objects by interaction between at least some of the calculation points of the predictive model and the dynamically selected manipulation point.), and

	The combination of Ebersole, Perez and Chizeck fails to explicitly teach, however, Pixo teaches display the character and the valve on the display based on the first virtual position and the second virtual position and display a gas within a predetermined distance from the valve,
wherein at least a portion of the gas is not displayed when the character
moves while at least a portion of the character is in contact with the valve (Pixo, page 1-3, the video describes immersive virtual reality training for emergency management teams, such as fire fighter.
Page 4-8, the simulation displays realistic fluid, fire and smoke dynamics in real time.
Page 9-11, The user and the hose are both displayed in the image. The background is fire and smoke. It is common for a hose to include a valve to control the  flow. 
Page 10, the flow from the hose is not shown when user is holding the hose with a valve, since the user is not turning on the valve.
In the situation the fire fighter is using inert gas for fire suppression, the flow from the hose will be gas and it shoots out from the valve opening of the hose.).
Ebersole, Perez, Chizeck and Pixo are analogous art because they all teach method of displaying user interacting with virtual objects in a AR/VR environment. Ebersole and Pixo both teach training emergency first responders system such as firefighting. Chizeck further teaches situation that user manipulate a virtual valve. Pixo also teach a firefighter turning on valve of a hose to suppress fire. Therefore, it would 

Claim 2 is similar in scope as Claim 1, and thus is rejected under same rationale. Claim 2 further requires: 
display a gas for disaster training and the virtual object on the display based on the second virtual position data  (Pixo, page 1-3, the video describes immersive virtual reality training for emergency management teams, such as fire fighter.
Page 4-8, the simulation displays realistic fluid, fire and smoke dynamics in real time.
Page 9-11, The user and the hose are both displayed in the image. The background is fire and smoke. It is common for a hose to include a valve to control the  flow. 
Page 10, the flow from the hose is not shown when user is holding the hose with a valve, since the user is not turning on the valve.
In the situation the fire fighter is using inert gas for fire suppression, the flow from the hose will be gas and it shoots out from the valve opening of the hose.), and
display, on the display, an image in which the gas is removed, when the
second virtual position data is changed to third virtual position data in a state in
which the first virtual position data and the second virtual position data are placed within a predetermined distance (Chizeck, col 19, line 21-33, visual feedback can be provided by guidance fixtures. FIG. 11 depicts virtual environment 1100 with a voxel-map representation of valve 1010 along with guidance fixture 1110, in accordance with an example embodiment. In some cases, guidance fixture 1110 can be placed manually by human operator; while in other cases, a computing device providing virtual environment 1100 and/or some other computing device(s) can generate guidance fixture 1110. Guidance fixture 1110 includes three portions of a trajectory: entry/exit portion 1112, valve turning portion 1114, and entry/exit portion 1116. In other examples, a guidance fixture can have more, fewer, and/or different portions than portions 1112, 1114, and 1116 of guidance fixture 1010.
Therefore, guidance fixture 1112, 1114 and 1116 indicates different positions for the virtual valve, which controls the flow from close[Wingdings font/0xE0]open.).
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the AR/VR training emergency first responders system using sensor with light emitter to tracking position of user or/and virtual valve (taught in Ebersole, Perez and Chizeck), to further implement in the situation for user to manipulate a virtual valve on a hose to suppress fire (taught in Pixo), so as to provide AR/VR emergency first responders training for firefighting.

Regarding Claim 3. The combination of Ebersole, Perez, Chizeck and Pixo further teaches The virtual reality control system of claim 2, wherein the virtual object has a form different from that of the simulator (Chizeck, col 19, line 21-33, virtual environment 1100 with a voxel-map representation of valve 1010 along with guidance fixture 1110, in accordance with an example embodiment. In some cases, guidance fixture 1110 can be placed manually by human operator; while in other cases, a computing device providing virtual environment 1100 and/or some other computing device(s) can generate guidance fixture 1110. Guidance fixture 1110 includes three portions of a trajectory: entry/exit portion 1112, valve turning portion 1114, and entry/exit portion 1116. In other examples, a guidance fixture can have more, fewer, and/or different portions than portions 1112, 1114, and 1116 of guidance fixture 1010.
Therefore, the virtual valve will has different form when turned to different positions such as 1112, 1114 and 1116.).

Regarding Claim 10. The combination of Ebersole, Perez, Chizeck and Pixo further teaches The virtual reality control system of claim 2, wherein an image in which the gas is removed is displayed on the display after a delay time elapses from a point in time when the second virtual position data is changed to the third virtual position data in a state in which the first virtual position data and the second virtual position data are placed within the predetermined distance (Chizeck, col 19, line 21-33, visual feedback can be provided by guidance fixtures. FIG. 11 depicts virtual environment 1100 with a voxel-map representation of valve 1010 along with guidance fixture 1110, in accordance with an example embodiment. In some cases, guidance fixture 1110 can be placed manually by human operator; while in other cases, a computing device providing virtual environment 1100 and/or some other Guidance fixture 1110 includes three portions of a trajectory: entry/exit portion 1112, valve turning portion 1114, and entry/exit portion 1116. In other examples, a guidance fixture can have more, fewer, and/or different portions than portions 1112, 1114, and 1116 of guidance fixture 1010.
Therefore, guidance fixture 1112, 1114 and 1116 indicates different positions for the virtual valve, which controls the flow from close[Wingdings font/0xE0]open.
Pixo, Page 10, the flow from the hose is not shown when user is holding the hose with a valve, since the user is not turning on the valve.).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over 
Ebersole et al in view of Perez et al, Chizeck et al Pixo further in view of Daon et al (US20140126767).

Regarding Claim 4. The combination of Ebersole, Perez, Chizeck and Pixo fails to explicitly teach, however, Daon teaches The virtual reality control system of claim 2, wherein the simulator includes a simulator manipulator operable by the user and a plurality of markers that form a predetermined pattern, and
the second position data is position data of at least one of the markers (Daon, abstract, the invention describes a three-dimensional position and orientation tracking system comprising one or more pattern tags, each comprising a plurality of contrasting portions, a tracker for obtaining image information about the pattern tags, a database with geometric information describing patterns on pattern tags; and a 
[0087], The tracker of the monitoring system may obtain image information about
the pattern 72 on a tracking marker 12. By analyzing the image information mathematically using a suitable controller, for example processor 214 and memory 217 of computer 210 of FIG. 2, and comparing with the stored information about the mathematical description of the pattern, the three-dimensional orientation of tracking marker 12 may be determined.
[0092] In a further implementation shown in FIG. 8, tracking marker 12 may comprise more than one pattern tag, for example pattern tag 87 and pattern tag 87', with each pattern tag 87 and 87' individually having a pattern shown generally at 82 and 82' respectively and each having rotational symmetry, while the combination of patterns 82 and 82' is rotationally asymmetrical.
[0093-0095], the sets of two pattern tags of FIGS. 8-10 can in each embodiment of the invention constitute a single tracking marker.).


Regarding Claim 5. The combination of Ebersole, Perez, Chizeck, Pixo and Daon further teaches The virtual reality control system of claim 4, wherein the third virtual position data is acquired from third position data, and
the second position data and the third position data are position data of the
markers disposed on the simulator manipulator (Daon, [0087], The tracker of the monitoring system may obtain image information about the pattern 72 on a tracking marker 12. By analyzing the image information mathematically using a suitable controller, for example processor 214 and memory 217 of computer 210 of FIG. 2, and comparing with the stored information about the mathematical description of the pattern, the three-dimensional orientation of tracking marker 12 may be determined.
[0092] In a further implementation shown in FIG. 8, tracking marker 12 may comprise more than one pattern tag, for example pattern tag 87 and pattern tag 87', with 
[0093-0095], the sets of two pattern tags of FIGS. 8-10 can in each embodiment of the invention constitute a single tracking marker.
Therefore, the plurality of tracking markers are located in different positions.).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over 
Ebersole et al in view of Perez et al, Chizeck et al Pixo further in view of Xi (CN104091001).

Regarding Claim 6. The combination of Ebersole, Perez, Chizeck and Pixo fails to explicitly teach, however, Xi teaches The virtual reality control system of claim 2, wherein the gas is displayed as diffusing over time (Xi, abstract, the invention discloses a three-dimensional simulation method and an emergency evacuation method for gas leakage and diffusion. The three-dimensional simulation method includes acquiring location information of a leakage source; according to the location of the leakage source, acquiring meteorological real-time data and leakage source strong data measured form the periphery; comparing and querying the meteorological real-time data with wind-field query data in a wind field database; acquiring wind field data of the leakage source from the wind field database; and introducing the wind field data and the leakage source strong data into a gas diffusion formula to calculate wind file data of the periphery of the leakage source. According to the three-dimensional simulation method, 
[0021] Optionally, the gas diffusion field data includes time-varying concentration field data and corresponding safe areas, evacuation areas, and available evacuation time.).
Ebersole, Chizeck, Pixo and Xi are analogous art because they all teach method of simulating leaking gas/fluid in a hazardous environment. The combination of Ebersole, Perez, Chizeck and Pixo further teaches method of training user to use tools  in an emergency AR/VR environment such as gas leaking or firefighting. Xu further teaches 3D simulation method for diffusing gas. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the AR/VR training emergency first responders system (taught in Ebersole, Perez and Chizeck), to further use the 3D simulation method for diffusing gas (taught in Xi), so as to provide more realistic training environment for an emergency evacuation method for gas leakage (Xi, [0002]).

Regarding Claim 7. The combination of Ebersole, Perez, Chizeck, Pixo and Xi further teaches The virtual reality control system of claim 6, wherein the gas diffuses based on a preset gas diffusion model (Xi, [0020] Preferably, the gas diffusion formula is a calculation formula determined by using the principles of computational fluid dynamics, mass transfer and heat transfer based on a basic conservation equation).

Regarding Claim 8. The combination of Ebersole, Perez, Chizeck, Pixo and Xi further teaches The virtual reality control system of claim 7, wherein the gas diffusion model is acquired using at least one of computational fluid dynamics (CPD), a flame acceleration simulator (FLACS), consequence analysis (CA), and process hazard analysis software (PRAST) (Xi, [0020] Preferably, the gas diffusion formula is a calculation formula determined by using the principles of computational fluid dynamics, mass transfer and heat transfer based on a basic conservation equation).

Regarding Claim 9. The combination of Ebersole, Perez, Chizeck, Pixo and Xi further teaches The virtual reality control system of claim 2, wherein the controller displays the gas on the display based on a type of the gas and a density of the gas (Xi, [0035] In addition, the type and nature of the leaked gas also need to be determined, because some gases are highly toxic, some are only harmful to organisms, some gases diffuse faster due to their own properties, and some gases are denser than air. Diffusion along the surface, therefore, the type and properties of the leaked gas also
need to be defined and a database of gas characteristics can be formed, and the corresponding data information can be directly retrieved from the database in the actual use process.
[0042] In addition, some influencing factors such as wind direction, wind speed, temperature, humidity, and gas density need to be detected at the location of the leak source and its surrounding areas, and detection equipment is required for detection. Generally, the wind direction and wind speed are detected by the wind direction anemometer. Through the wind direction and wind speed The instrument can detect the real-time data of the wind direction and the real-time value of the wind speed near the leak source and its vicinity. The temperature and humidity at the location of the leak source and its surroundings can be detected by a temperature sensor or a humidity sensor.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734. The examiner can normally be reached M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/Xin Sheng/Primary Examiner, Art Unit 2611